DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0185231) in view of Lin et al (US Publication No. 2017/0182628) and Loebmann et al (US Patent No. 9,193,027).
Regarding claim 1 Kim discloses a method, comprising: securing a wafer Fig 1, 108 in a carrier head Fig 1, 130, the carrier head comprising: a housing Fig 1, 124, and a retainer ring Fig 1, 140, the retainer ring surrounding the wafer Fig 1, wherein the retainer ring includes a main body portion and a bottom portion connected to the main body portion Fig 3-4, 8-10, and a bottom surface of the bottom portion comprises at least one first engraved region and a first non-engraved region adjacent to the first engraved region Fig 3-4, 8-10; pressing the wafer against a polishing pad Fig 11, 106; and moving the carrier head or the polishing pad relative to the other ¶0064-0065. Kim discloses all the limitations except for the shape of the housing. Whereas Lin discloses   a housing Fig 1, 102 enclosing the wafer Fig 1, 104, wherein the housing includes a retainer ring recess Fig 1; and a retainer ring Fig 1, 108 positioned in the retainer ring recess Fig 1, 106. Kim and Lin are analogous art because they are directed to CMP apparatus and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the housing to provide wafer protection and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Kim and Lin discloses all the limitations except for the arrangement of the engraved and nonengraved region. 
Whereas Loebmann discloses a retainer ring having at least one first engraved and non-engraved region having the same level height Fig 2A, 5,6A, 7-8. Kim and Loebmann are analogous art because they are directed to an apparatus having a retaining ring one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the engraved region to provide improved planarization process.
Regarding claim 2, Kim discloses wherein the first engraved region on the bottom portion of the retainer ring is in friction engagement with the polishing pad during moving the carrier head to condition the polishing pad ¶0064-0075.  
Regarding claim 3, Kim discloses wherein securing the wafer to the carrier head comprises securing the wafer to the carrier head, and the first engraved region of the retainer ring of the carrier head is made of a non-diamond material ¶0034, 0085 
Regarding claim 4, Kim discloses wherein securing the wafer to the carrier head comprises securing the wafer to the carrier head, and the first non-engraved region of the retainer ring of the carrier head is made of a non-diamond material ¶0043, 0085.  
Regarding claim 5, Kim discloses providing a slurry to the polishing pad after securing the wafer in the carrier head ¶0025, 0031-0032.  
Regarding claim 6, Kim discloses wherein securing the wafer to the carrier head comprises securing the wafer to the carrier head, and the bottom portion of the carrier head comprise a plurality of grooves cut into the bottom portion to facilitate a flow of a slurry Fig 1.  
Regarding claim 7, Kim discloses securing the wafer to the carrier head comprises securing the wafer to the carrier head, and a surface of the main body portion of the carrier head exposed by the grooves of the bottom portion comprises at least one second engraved region and a second non-engraved adjacent to the second engraved region Fig 1, 3-4, 8, 10, 13, 15.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0185231) in view of Lin et al (US Publication No. 2017/0182628) and Loebmann et al (US Patent No. 9,193,027) and in further view of Quck et al (US Patent No. 6,245,193).
Regarding claim 8, Kim discloses all limitations except for the shape of bottom part of the retainer ring. Whereas Quck discloses wherein securing the wafer to the carrier head comprises securing the wafer to the carrier head, and the first engraved region of the bottom portion of the retainer ring of the carrier head comprises a plurality of protrusions and a plurality of grooves equally spaced apart from the protrusions Fig 1A-Fig 6. Kim and Quck are analogous art because they are directed to CMP apparatus and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the retainer ring since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Quck discloses securing the wafer to the carrier head comprises securing the wafer to the carrier head, and the protrusions and the grooves of the first engraved region of the bottom portion of the retainer ring of the carrier head are one-piece formed Fig 1A-Fig 6.  
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0185231) in view of Lin et al (US Publication No. 2017/0182628) and Loebmann et al (US Patent No. 9,193,027) and in further view of Han (US Publication No. 2007/0049170).
Regarding claim 10, Kim discloses all the limitations but silent on the vacuum hole. Whereas Han discloses wherein securing the wafer to the carrier head comprises securing the wafer to the carrier head having the retainer ring including the bottom portion comprising at least one vacuum hole disposed on the bottom surface ¶0048.  Kim and Han are analogous art because they are directed to CMP apparatus and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify retainer ring of Kim and incorporate a vacuum hole to provide stable attachment of the wafer.
	Regarding claim 11, Han discloses applying a vacuum suction force through the vacuum hole along a direction away from the polishing pad ¶0048.  .
Regarding claim 12, Han discloses applying the vacuum suction force and moving the carrier head are performed substantially synchronously ¶0048.    
Regarding claim 13, Han discloses wherein applying the vacuum suction force is performed after moving the carrier head ¶0048-0049.      
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2020/0185231) in view of Lin et al (US Publication No. 2017/0182628) and Loebmann et al (US Patent No. 9,193,027) and in further view of Winterlich et al (US Publication No. 2008/0160885).
Regarding claim 14, Kim discloses all the limitations except for the shape of the portion of the retainer ring. Whereas Winterlich discloses wherein securing the wafer to the carrier head comprises securing the wafer to the carrier head, and the first engraved region of the bottom portion of the retainer ring of the carrier head has at least one rounded corner Fig 3A-3B ¶0055.  Kim and Winterlich are analogous art because they are directed to CMP apparatus and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the retainer ring since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quck et al (US Patent No. 6,245,193) in view of Loebmann et al (US Patent No. 9,193,027).
Regarding claim 19, Quck discloses a chemical mechanical polishing system, comprising: a polishing pad Fig 4, 40; and  a carrier head including a retainer ring to retain a wafer proximate to the polishing pad during polishing Fig 4, wherein a bottom surface of the retainer ring Fig 4, 20 has a plurality of protrusions and a substantially flat region surrounding the protrusions Fig 1A-5, and the protrusions and the substantially flat region are monolithic Fig 1A-5.  Quick discloses all the limitations except for the arrangement of the engraved and nonengraved region. 
Whereas Loebmann discloses a retainer ring having at least one first engraved and non-engraved region having the same level height Fig 2A, 5,6A, 7-8. Quck and Loebmann are analogous art because they are directed to an apparatus having a retaining ring one of ordinary skill in the art would have had a reasonable expectation of success to modify Quck because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the engraved region to provide improved planarization process.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Quck et al (US Patent No. 6,245,193) and Loebmann et al (US Patent No. 9,193,027) and in further view of Jeong (US Publication No. 2005/0070210).
Regarding claim 20, Quck discloses al the limitations except for the materials used for the conditioning disk. Whereas Jeong discloses a conditioning disk over the polishing pad, wherein a bottom surface of the conditioning disk comprises a plurality of protrusions made of a non-diamond material ¶0054. Quck and Jeong are analogous art because they are directed to CMP apparatus and one of ordinary skill in the art would have had a reasonable expectation of success to modify Quck because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the conditioning disk since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quck et al (US Patent No. 6,245,193) and Loebmann et al (US Patent No. 9,193,027) and in further view of Donohue (US Publication No. 2004/0203325).
Regarding claim 21, Quck and Loebmann discloses all the limitations except for the shape. Whereas Donohue discloses wherein providing the conditioning disk comprising providing the conditioning disk comprising the engraved region being sector-shaped, donut-shaped, circular-shaped, the like, or combinations thereof Fig 1, 3, 4, 8, 9,10.  Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the retainer ring since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 15, 17-18 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration of Applicant’s response, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “conditioning the polishing pad using the conditioning disk; and applying a vacuum suction force over the polishing pad for collecting the abrasive particles through at least one vacuum hole disposed on the non-engraved region of the bottom surface of the conditioning disk”, as recited in independent claim 15.
Claims 17-18 are also allowed as being directly or indirectly dependent of the allowed independent base claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-14, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811